SECOND DIVISION
                                                                      November 13, 207




No. 1-06-3550

TERRY HUDSON,                                      )           Appeal from the
                                                   )           Circuit Court of
                Plaintiff-Appellant,               )           Cook County
                                                   )
v.                                                 )
                                                   )           No. 04 L 4449
YMCA OF METROPOLITAN CHICAGO LLC, a Not-for- )
Profit Illinois Corporation, d/b/a Rich Port YMCA, )           Honorable
                                                   )           Jeffrey Lawrence,
                Defendant-Appellee.                )           Judge Presiding.



      JUSTICE KARNEZIS delivered the opinion of the court:

      This appeal arises from an order of the trial court granting partial summary

judgment to defendant YMCA of Metropolitan Chicago, LLC., d/b/a Rich Port YMCA

(the YMCA), in plaintiff Terry Hudson's personal injury action against the YMCA. On

April 19, 2004, plaintiff was performing community service at the YMCA's Rich Port

facility as part of his plea agreement for a criminal offense when scaffolding on which

he was standing tipped over. He sued the YMCA for his resulting injuries, alleging

negligence and wilful and wanton misconduct. The court granted partial summary

judgment to the YMCA on plaintiff's negligence claim, finding the YMCA immune from

tort liability under section 1(e) of the Probation Community Service Act (730 ILCS

115/1(e) (West 2006)). The court denied plaintiff's motion for reconsideration and

made its order final and appealable on November 22, 2006.
1-06-3550


       Plaintiff timely appeals the court's order denying his motion for reconsideration,

arguing the court erred in entering summary judgment for the YMCA on his negligence

claim because the section 1(e) immunity (1) extends only to funds other than the

YMCA's liability insurance coverage and (2) violates the equal protection clauses of the

United States and Illinois Constitutions (U.S. Const., amend. XIV; Ill. Const. 1970, art. I,

§2). We have jurisdiction to consider the appeal pursuant to Supreme Court Rules 301

(155 Ill. 2d R. 301) and 303 (210 Ill. 2d R. 303). We affirm.

                                     Waiver of Immunity

       Plaintiff first asserts the court erred in granting summary judgment to the YMCA

on his negligence claim because, by acquiring tort liability insurance coverage, the

YMCA waived its section 1(e) tort immunity to the extent of that coverage. This issue

concerns matters of summary judgment and statutory construction, both of which we

review de novo. Elsbury v. Stann & Associates, 371 Ill. App. 3d 181, 185, 861 N.E.2d
1031, 1035 (2006).

       Section 1(e) provides:

              "Neither the State, any local government, probation department, public or

       community service program or site, nor any official, volunteer, or employee

       thereof acting in the course of their official duties shall be liable for any injury or

       loss a person might receive while performing public or community service as

       ordered either (1) by the court or (2) by any duly authorized station or probation

       adjustment, teen court, community mediation, or other administrative diversion

                                               2
1-06-3550


       program authorized by the Juvenile Court Act of 1987 for a violation of a penal

       statute of this State or a local government ordinance (whether penal, civil, or

       quasi-criminal) or for a traffic offense, nor shall they be liable for any tortious

       acts of any person performing public or community service, except for wilful,

       wanton misconduct or gross negligence on the part of such governmental unit,

       probation department, or public or community service program or site or on the

       part of the official, volunteer, or employee." (Emphasis added.) 730 ILCS

       115/1(e) (West 2006).

It is uncontested that plaintiff suffered his injuries while performing community service

at a YMCA community service site by court order for a criminal offense. Therefore,

unless the YMCA engaged in wilful and wanton misconduct or was grossly negligent,

the YMCA is not liable for any injury plaintiff sustained and the trial court properly

granted summary judgment to the YMCA on plaintiff's negligence claim. See Petty v.

Crowell, 306 Ill. App. 3d 774, 715 N.E.2d 317 (1999) (affirming dismissal of negligence

action against municipality pursuant to section 5-5-7 of the Unified Code of Corrections

(730 ILCS 5/5-5-7 (West 1994)), a provision identical to section 1(e); court held,

barring allegations of wilful and wanton misconduct or gross negligence, municipality

and its employees were immune from liability for injuries caused or sustained by court-

ordered community services participants).

       However, the YMCA carried an insurance policy with a $1 million liability limit

and $2 million general aggregate. Looking to common law, plaintiff argues public

                                              3
1-06-3550


policy favors compensating a tort victim where insurance protects public or charitable

funds and, therefore, where a public or charitable entity has chosen to take out liability

insurance coverage, the entity has waived immunity, whether statutory or common law,

to the extent of the insurance coverage. He asserts that the section 1(e) immunity is

not absolute and extends only to funds beyond those covered by liability insurance

coverage, i.e., that the immunity extends only to the YMCA's charitable funds

unprotected by the $1 million insurance coverage and cannot be invoked to protect the

insurance carrier.

       Under the common law "charitable immunity doctrine," a charitable institution

was absolutely immune from tort liability, the courts' reasoning being that a charity's

trust funds should be protected and paying damages from those funds would divert the

funds from the purpose for which they were given. See generally Moore v. Moyle, 405
Ill. 555, 558-60, 92 N.E. 81, 83-84 (1950); Wendt v. Servite Fathers, 332 Ill. App. 618,

621-32, 76 N.E.2d 342, 343-48 (1947). Over time, in cases where a charitable or

governmental entity carried indemnifying liability insurance, courts developed the

"waiver of immunity" doctrine, holding that the charitable or governmental entity's

common law immunity was not absolute if trust funds were protected and that, by

buying liability insurance, the entity waived immunity to the extent of the insurance

coverage because public policy favored compensating tort victims for their injuries and

insurers should not be able to avoid their obligations by hiding behind a curtain of

immunity. Moore, 405 Ill. at 563-66, 92 N.E. at 86-87; Wendt, 332 Ill. App. at 634, 76

                                             4
1-06-3550


N.E.2d at 349; Beach v. City of Springfield, 32 Ill. App. 2d 256, 260-61, 177 N.E.2d 436,

438-39 (1961). The charitable immunity doctrine was abrogated by our supreme court

in 1965. Darling v. Charleston Community Memorial Hospital, 33 Ill. 2d 326, 337, 211
N.E.2d 253, 260 (1965) ("the doctrine of charitable immunity can no longer stand"),

following Molitor v. Kaneland Community Unit District No. 302, 18 Ill. 2d 11, 163 N.E.2d
89 (1959).

       Plaintiff recognizes that the charitable immunity doctrine was abolished but

argues that this does not necessarily constitute abolition of the waiver of immunity

doctrine. He asserts the two doctrines rest on entirely different public policy

considerations: the charitable immunity doctrine sought to protect the trust funds of

charities while the waiver of immunity doctrine seeks to protect tort victims when

charitable institutions were protected by insurance. He argues that abrogating the

charitable immunity doctrine and supplanting it with statutory immunities does not

eradicate the public policy favoring protection of tort victims where insurance coverage

exists and that the waiver of immunity doctrine reflecting that policy should be applied

in interpreting section 1(e).

       Plaintiff bolsters this argument by comparing the language in section 1(e) with

that in section 9-103 of the Local Governmental and Governmental Employees Tort

Immunity Act (745 ILCS 10/9-103 (West 2006)) (Tort Immunity Act). Section 9-103(a)

of the Tort Immunity Act provides in pertinent part that a local public entity can protect

itself from liability by taking out insurance. 745 ILCS 10/9-103(a) (West 2006). Section

                                             5
1-06-3550


9-103(c) of the Tort Immunity Act then provides that any insurance company which

provides coverage to a local public entity "shall utilize any immunities or may assert

any defenses to which the insured public entity or its employees are entitled." 745

ILCS 10/9-103(c) (West 2006). Section 1(e) does not contain a similar provision

authorizing an insurer to assert its insured's immunities. Plaintiff argues that, in the

absence of such a legislative directive, strict construction of section 1(e) demands that

an insurer cannot assert the section 1(e) statutory immunity because the common law

waiver of immunity doctrine abrogating immunity to the extent of coverage by liability

insurance must apply. He asserts that legislative abrogation of the waiver of immunity,

i.e., reading language similar to that in section 9-103(c) of the Tort Immunity Act into

section 1(e) to provide absolute immunity regardless of the existence of liability

insurance, would be in derogation of both public policy and common law and section

1(e) should, therefore, be narrowly and strictly construed.

       Statutes should be construed to ascertain and give effect to the legislature's

intent. Moore v. Green, 219 Ill. 2d 470, 479, 848 N.E.2d 1015, 1020-21 (2006).

Statutory language must be afforded its plain, ordinary, popularly understood meaning

and, unless such language is ambiguous, a statute must be applied as written without

resorting to other aids of construction. Moore, 219 Ill. 2d at 479, 848 N.E.2d at 1020-

21. We will not read into a statute exceptions, limitations and conditions that the

legislature did not express. Petersen v. Wallach, 198 Ill. 2d 439, 446, 764 N.E.2d 19,

23 (2002).

                                             6
1-06-3550


       The plain language of section 1(e) makes no mention of any legislative intent

that the existence of liability insurance operates as a waiver of immunity to the extent of

that insurance. Putting aside the question of whether the waiver of immunity doctrine

survived abrogation of the charitable immunity doctrine, reading section 1(e) in

conjunction with section 9-103 of the Tort Immunity Act does not lead us to find

otherwise and we decline to read into section 1(e) an exception to immunity based on

the existence of insurance coverage.

       The Tort Immunity Act and section 1(e) of the Probation Community Service Act

both concern the grant of immunities. However, unlike section 1(e), the Tort Immunity

Act specifically provides that the local public entity can take out insurance to protect

itself from tort liability or loss. 745 ILCS 10/9-103(a) (West 2006). The legislature

recognized that there could be instances in which immunities granted to a public entity,

including those granted under the Tort Immunity Act, might not protect that entity from

liability, for example, where a willful and wanton misconduct exception exists. It,

therefore, provided a means for the public entity to protect its assets from liability while

at the same time providing a source of recovery to the injured party by allowing the

entity to acquire liability insurance coverage. Allowing the public entity to acquire such

insurance coverage was not in any way a legislative directive that any immunity to

which the entity was entitled should be considered waived to the extent the entity took

out liability insurance. This is clear from the fact that the legislature then directed that

insurers could claim the immunities and defenses to which their insureds are entitled,

                                              7
1-06-3550


unless the local public entity acted officially or contracted to waive an immunity. 745

ILCS 9-103(c) (West 2006).

      Statutory immunities are generally considered absolute unless the legislature

provided language expressly limiting the scope of the immunity. Jost v. Bailey, 286 Ill.

App. 3d 872, 878-79, 676 N.E.2d 1033, 1037 (1997). In section 1(e), the immunity is

absolute except to the extent the governmental or charitable entity engaged in willful

and wanton misconduct or was grossly negligent. 730 ILCS 115/1(e) (West 2006).

However, as discussed previously, courts have historically limited seemingly absolute

common law immunities pursuant to the waiver of immunity doctrine, holding immunities

are not absolute where insurance can cover damages. The legislature was

presumptively aware of the waiver of immunity doctrine and its underlying public policy

in favor of compensating tort victims where insurance exists when it enacted and

subsequently amended section 9-103 of the Tort Immunity Act. See generally Callahan

v. Edgewater Care & Rehabilitation Center, Inc., 374 Ill. App. 3d 630, 872 N.E.2d 551,

554 (2007). Indeed, the section 9-103(a) provision allowing a public entity to retain

liability insurance could be seen as legislative incorporation of the waiver of immunity

doctrine and its limit on immunity. This is especially true given that, until November

1986, section 9-103(c) read:

             "Every policy for insurance coverage issued to a local public entity shall

      provide or be endorsed to provide that the company issuing such policy waives

      any right to refuse payment or to deny liability thereto within the limits of said

                                            8
1-06-3550


       policy by reason of the non-liability of the insured public entity for the wrongful or

       negligent acts of itself or its employees and its immunity from suit by reason of

       the defenses and immunities provided in this Act." Ill. Rev. Stat. 1985, ch. 85,

       par. 9-103(c).

       However, effective November 25, 1986, the legislature amended section 9-

103(c) by Public Act 84-1431 (Pub. Act 84-1431, eff. November 25, 1986), eliminating

the requirement that an insurer waive any claim to the immunities of its insured and

specifically allowing insurers to claim those immunities. Ill. Rev. Stat. 1985, ch. 85, par.

9-103(c) (now 745 ILCS 10/9-103(c) (West 2006)). By this clear statement, the

legislature eliminated any inference that it adopted the waiver of immunity doctrine or

that it intended the provision allowing an entity to retain insurance to affect the entity's

immunity. By amending section 9-103(c), the legislature made a clear statement that

insurance coverage makes no difference to the extent of a public entity's immunity.

       Section 1 did not present the same legislative concern as section 9-103. It did

not provide that a public or charitable entity may take out insurance to protect itself

from tort liability. Accordingly, any immunity granted by section 1(e) was not called into

doubt by an implied recognition of the waiver of immunity doctrine by the legislature,

and there was no need for the legislature to clarify that insurers may assert an

insured's immunities notwithstanding the existence of insurance. As with all other

statutory immunities, given that section 1 contains no language leading to a contrary

conclusion, it must be presumed that the immunities granted in section 1(e) are

                                              9
1-06-3550


absolute except for the specified exceptions for wilful and wanton misconduct or gross

negligence by the charitable entity. Section 9-103(c) makes clear that the legislature

did not intend to incorporate the waiver of immunity doctrine into our legislative scheme

and there is no reason to read such into section 1, or any other statute for that matter.1

Had the legislature intended that the waiver of immunity doctrine apply in section 1, it

could have provided so expressly or, following plaintiff's line of reasoning, provided that

a charitable entity may acquire liability insurance without including the instruction that

an insurer may claim its insured's immunities. It did not do so. Accordingly, by

acquiring liability insurance coverage, presumably to insure itself against claims by

plaintiffs other than community service workers, the YMCA did not waive its section

1(e) statutory immunity to the extent of that insurance coverage.

                            Violation of Equal Protection Clauses

       Plaintiff also argues that the court erred in granting summary judgment to the

YMCA on his negligence claim because section 1(e) violates the equal protection

clauses of the Illinois and United States Constitutions. The analysis used to assess



       1
           Taking plaintiff's argument to its ultimate conclusion, he is essentially arguing

that any statutory grant of immunity is not absolute where the public or charitable entity

has bought liability insurance coverage and the legislature has not specified within the

grant of immunity that any insurer providing such liability coverage may claim the

insured's immunities or defenses.

                                               10
1-06-3550


equal protection claims is the same under both the United States and Illinois

Constitutions. Jacobson v. Department of Public Aid, 171 Ill. 2d 314, 322, 664 N.E.2d
1024, 1028 (1996). The equal protection guarantee requires that the government treat

similarly situated individuals in a similar manner. Jacobson, 171 Ill. 2d at 322, 664

N.E.2d at 1028. Although the guarantee does not preclude the state from enacting

legislation that draws distinctions between different categories of people, it does

prohibit the state from according different treatment to persons who have been placed

by a statute into different classes on the basis of criteria wholly unrelated to the

purpose of the legislation. Jacobson, 171 Ill. 2d at 322, 664 N.E.2d at 1028.

       Plaintiff argues section 1(e) violates the equal protection guarantee because it

treats similarly situated individuals differently on the basis of criteria wholly unrelated to

the purpose of the legislation. He defines the class of similarly situated individuals as

"injured plaintiffs," and asserts class members are treated differently depending on

whether the injured plaintiffs "happen to be community service workers." This

legislative classification, a person injured while performing community service, affects

neither fundamental rights nor makes a suspect classification, and we, therefore,

employ a rational basis test to review plaintiff's equal protection claim. Jacobson, 171
Ill. 2d at 323, 664 N.E.2d at 1029; Unzicker v. Kraft Food Ingredients Corp., 203 Ill. 2d
64, 86, 783 N.E.2d 1024, 1038 (2002). Whether a rational basis for a classification

exists is a question of law, which we consider de novo. Jacobson, 171 Ill. 2d at 323,

664 N.E.2d at 1029.

                                             11
1-06-3550


       Under the rational basis test, our review is limited and deferential. People v.

Cully, 286 Ill. App. 3d 155, 163, 675 N.E.2d 1017, 1024 (1997). Legislation carries a

strong presumption of constitutionality, and if any set of facts can reasonably be

conceived to justify the challenged classification, it must be upheld. Jacobson, 171 Ill.
2d at 324, 664 N.E.2d at 1029. If a statute's construction is doubtful, we will resolve

those doubts in favor of its validity. Rockford Memorial Hospital v. Department of

Human Rights, 272 Ill. App. 3d 751, 763, 651 N.E.2d 649, 659 (1995). The rational

basis test "requires only that there be a reasonable relationship between the

challenged legislation and a conceivable, [even though] unarticulated, governmental

interest." Cutinello v. Whitley, 161 Ill. 2d 409, 420, 641 N.E.2d 360, 365 (1994). For

purposes of rational basis review, the equal protection clause does not demand that the

legislature actually state at any time the purpose or rationale supporting its

classification. Nordlinger v. Hahn, 505 U.S. 1, 15, 120 L. Ed. 2d 1, 15-16, 112 S. Ct.
2326, 2334 (1992). A legitimate state purpose may be ascertained even where

administrative or legislative history is silent. Nordlinger, 505 U.S. at 15, 120 L. Ed. 2d

at 16, 112 S. Ct. at 2334.

       A classification scheme must rationally advance an identifiable and reasonable

governmental objective, a purpose that could conceivably or reasonably have been the

purpose and policy of the legislature. Nordlinger, 505 U.S. at 15, 120 L. Ed. 2d at 16,
112 S. Ct. at 2334. Therefore, in determining whether section 1(e) survives rational

basis scrutiny, we must first identify a legitimate government purpose or goal which the

                                            12
1-06-3550


legislature could have been pursuing. Whether the conceived reason actually

motivated the legislature in enacting section 1(e) is entirely irrelevant. Federal

Communications Comm'n v. Beach Communications, Inc., 508 U.S. 307, 315, 124 L.

Ed. 211, 222, 113 S. Ct. 2096, 2102 (1993). Once such a purpose has been identified,

we must determine whether a conceivable rational basis exists for the legislature to

believe section 1(e) would further the hypothesized purpose.

       Plaintiff asserts that section 1(e) is part of the Unified Code of Corrections

(Code) (730 ILCS 5/1-1-1 et seq. (West 2006)) and that the effect of the section 1(e)

immunity is not to advance the fundamental purpose of the Code and of community

service to assist criminal offenders to become stable and productive citizens but,

rather, to deprive an injured offender of the compensatory damages he needs in order

to avoid living a life of poverty on disability insurance paid for by the taxpayers. The

Unified Code of Corrections is codified in Chapter 730, Act 5 of the Illinois Compiled

Statutes. 730 ILCS 5/1-1-1 et seq. (West 2006). Section 1-1-2 of the Code provides

that the Code's purposes, in salient part, are to "(a) prescribe sanctions proportionate

to the seriousness of the offenses and permit the recognition of differences in

rehabilitation possibilities among individual offenders; * * * and (d) restore offenders to

useful citizenship." 730 ILCS 5/1-1-2 (West 2006). Consistent with the legislature's

intent to rehabilitate an offender, if possible, and restore him to useful citizenship, the

Code provides rehabilitative provisions such as community service and substance

abuse treatment as conditions of probation. People v. Moss, 217 Ill. 2d 511, 532, 842

                                             13
1-06-3550


N.E.2d 699, 712 (2005); 730 ILCS 5/5-6-3 (West 2004).

      Section 1(e) concerns community service. It is part of the Probation Community

Service Act, which authorizes Illinois county boards and probation departments to

develop programs of public and community service. 730 ILCS 115/0.01 (West 2006).

Providing a program of community service to offenders would seem to advance the

Code's purpose to rehabilitate an offender and restore him to useful citizenship.

Community service allows an offender to be held accountable for his crime without

having to endure incarceration. Besides the obvious benefit to the state when an

offender does not need to be housed, fed and otherwise cared for in a prison,

community service also benefits the offender. It allows an offender to remain free. It

allows him to repay the community for his offense, to take responsibility for his actions

and make amends by providing a valuable service to the community. Rather than

keeping an offender isolated in prison, community service aids in rehabilitating an

offender and restoring him to active citizenship by integrating him into the community,

providing role models and training for his future development and making him feel a

connection and responsibility to that community.

      However, although section 1(e) concerns community service, it is not part of the

Code. Section 1(e) is in the Community Service Probation Act. As is the Code, the

Community Service Probation Act is codified in Chapter 730 of the Illinois Compiled

Statutes. But it is in Act 115, not in the Code's Act 5. 730 ILCS 115/0.01 et seq. (West

2006). Acts within a chapter are separate, albeit under the same legislative scheme.

                                            14
1-06-3550


Even though Chapter 730 is titled "Corrections," the acts encompassed by Chapter 730

are not all part of the Unified Code of Corrections. Only Act 5 comprises the Unified

Code of Corrections. Accordingly, it is the purpose of the Probation Community

Service Act, not of the Unified Code of Corrections, that we must consider primary in

our equal protection analysis.

       The Probation Community Service Act is "[a]n Act to authorize the county boards

of the several counties in Illinois and the various probation departments thereof to

develop programs of public and community service." 730 ILCS 115/0.01 (West 2006).

The act authorizes the county boards, in cooperation with the circuit courts, " to

establish and operate agencies to develop and supervise programs of public or

community service for those persons placed by the court on probation, conditional

discharge, or supervision." 730 ILCS 115/1(c) (West 2006). The obvious, albeit

unarticulated purpose of the Probation Community Service Act, and section 1(e) in

particular, is to create sufficient community service opportunities so that criminal

offenders can serve their sentence in some manner besides imprisonment, presumably

advancing the Code's stated goal to rehabilitate an offender and restore him to active

citizenship.

       In order that community service be a viable sentencing/rehabilitation option,

public and charitable entities must be willing to accept community service workers.

County boards cannot establish community service programs without public and

charitable organizations willing to serve as community service sites. An organization

                                            15
1-06-3550


cannot be forced to serve as a community service site, with its attendant duty to report

an offender's progress and his service to the court. 730 ILCS 115/1(a) (West 2006). It

must agree to do so. 730 ILCS 115/1(a) (West 2006). The free labor an offender

provides through community service might not outweigh the burden to the organization

of monitoring, supervising and reporting on the offender and insuring against any

injuries he may cause or suffer. Offering a public or charitable organization, such as

the YMCA, immunity from liability for injuries suffered by a community service worker,

barring wilful and wanton misconduct or gross negligence by the organization or its

employees, if the organization agrees to serve as a community service site would seem

to be an entirely reasonable way to entice more organizations to serve as community

service sites. The organization is free from liability for ordinary negligence for injuries

suffered by a community service worker, thus eliminating one worry about taking on a

worker about which the organization presumably knows little and has had no hand in

"hiring."2 The equal protection clause prohibits arbitrary discrimination against a

person or class. Unzicker v. Kraft Food Ingredients Corp., 203 Ill. 2d 64, 86, 783
N.E.2d 1024, 1037-38 (2002). Here, section 1(e)'s purported discrimination against

parties injured while performing community service is not arbitrary and is rationally



       2
           "No person assigned to a public or community service program shall be

considered an employee for any purpose, nor shall the county board be obligated to

provide any compensation to such person." 730 ILCS 115/1(f) (West 2006).

                                             16
1-06-3550


related to section 1's overall legitimate purpose to create community service programs.

       We recognize, as plaintiff points out, that the United States Supreme Court in

Richardson v. McKnight, 521 U.S. 399, 138 L. Ed. 2d 540, 117 S. Ct. 2100 (1997),

found the fact that private entities generally carry insurance sufficient to compensate

tort victims one reason to hold that performance of a governmental function by a private

entity is insufficient to justify application of tort immunity. Richardson, 521 U.S. at 410-

11, 138 L. Ed. 2d at 551, 117 S. Ct. at 2106-07. However, the court's basis for this

finding was that private liability insurance operated similarly to tort immunity to protect

employees from liability for doing their jobs, thereby encouraging employees to perform

their jobs without timidity because they did not have to be intimidated by fear of liability.

Richardson, 521 U.S. at 410-11, 138 L. Ed. 2d at 551, 117 S. Ct. at 2106-07.

Richardson is inapplicable here because (1) a charity is not performing a government

function when it accepts a community service worker and (2) a community service

worker is not an employee of the charity serving as his community service site (730

ILCS 115/1(f) (west 2006)) and thus not motivated by indemnifying insurance to

perform his job properly.

       Accordingly, there is good reason to treat parties injured while performing

community service differently from other injured parties by barring them from recovery

for ordinary negligence by an organization acting as a community service site. Without

that immunity, organizations might not agree to accept community service workers,

thereby thwarting the Probation Community Service Act's purpose of creating sufficient

                                             17
1-06-3550


community service programs to accommodate all the offenders sentenced to

community service as a rehabilitative alternative to incarceration. As with any party

injured on a community service site, a community service worker may still recover for

injuries sustained through wilful and wanton misconduct or gross negligence by the

charitable or public organization acting as the community service site, thus ensuring

that the community service worker will not be mistreated and providing him recourse if

he is. The legislature's distinction between the injured plaintiffs is not arbitrary. It is

specifically intended to advance the legitimate purpose of the Probation Community

Service Act and does not violate the equal protection clauses.

       For the reasons stated above, we affirm the decision of the trial court granting

summary judgment to the YMCA on plaintiff's negligence claim.

       Affirmed.

       HALL and SOUTH, JJ., concur.




                                              18